KeewiN, J.
An examination of tbe amended complaint demurred to shows that tbe walk was built on tbe land of defendants and not in tbe public highway. And while it is alleged that tbe walk was much used by tbe public, there is no allegation of acceptance of any dedication to tbe public, nor are any facts pleaded which show that tbe town became chargeable with tbe duty of keeping tbe sidewalk in question in repair or accepting it as a public wall;:. If it were alleged that tbe sidewalk in question was constructed within tbe limits of a public highway and accepted by tbe public as a part of such highway, a different question would be presented. Giving tbe allegations of tbe complaint tbe most favorable construction they will bear in support of tbe claim of appellants they merely show that tbe defendants built tbe sidewalk on their own land for tbe benefit of tbe public, and that tbe public generally used such walk in traveling over it. These allegations fall far short of showing dedication of a public *580way by a landowner over bis land and acceptance of sncb dedication by tbe public.
Tbe allegations of tbe complaint sbow quite clearly that tbe defendants maintained an unsafe and dangerous walk upon tbeir premises over wbicb tbe public, including tbe plaintiff, were permitted to travel with tbe consent if not by invitation of tbe defendants. Tbe instant case is controlled by Brinilson v. C. & N. W. R. Co. 144 Wis. 614, 129 N. W. 664, and other cases similar in principle to tbe Brinilson Case.
By the Gourt. — Tbe order is affirmed.